DETAILED ACTION
This action is in response to the appeal brief filed on April 1st, 2022.
Claims 41-44, 46-54, and 56-60 are hereby allowed.  Claims 41, 46, 48-50, 54, and 56-60 are currently amended.  Claims 45 and 55 are currently canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments present on pages 9-12 of their response filed on April 1st, 2022 are persuasive in arguing that the prior art of record (Palanisamy) do not teach all the claim limitations as amended.  Specifically, the prior art of record does not teach: creating an empty location object in a communication device as a placeholder for the location information.
Upon further search and consideration in the technology area of constrained communication devices which are lacking the capability to query other devices, no prior art was identified as teaching: creating an empty location object in a communication device as a placeholder for the location information.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rahat		Patent no.	10,154,371
Smith		Patent no.	11,316,932
Sudarsan	Pat. Pub.	2019/0021039
Edge		Pat. Pub.	2018/0054796
Govindaraju	Pat. Pub.	2017/0295503
Buchman	Pat. Pub.	2019/0213640
Hassan		Pat. Pub.	2019/0007807
Kulkami		Pat. Pub.	2018/0332434
Matthieu	Pat. Pub.	2018/0034913
Kim		Pat. Pub.	2017/0245240
Maier		Pat. Pub.	2017/0238129

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4/27/22
/BLAKE J RUBIN/Examiner, Art Unit 2457